Order entered October 11, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01237-CR

                           EX PARTE ANTONIO CAMPOZANO JR.

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX19-90309-S

                                              ORDER
        The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his pretrial application for writ of habeas corpus. This is an accelerated appeal

and is governed by Texas Rule of Appellate Procedure 31.

        We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013).

        We ORDER the D a l l a s County District Clerk to file the clerk’s record by

October 28, 2019. We ORDER that the clerk’s record contain copies of the indictment, the

application for writ of habeas corpus, any response to the writ from the State, the trial court’s

order denying the writ, the trial court’s findings of fact and conclusions of law, any other

documents related to the application for writ of habeas corpus, any additional documents the

parties request, and the trial court’s certification of appellant’s right to appeal.
       We ORDER the court reporter to file, by October 28, 2019, either the reporter’s record

from the hearing on the writ application or written verification that no hearing was conducted.

         We ORDER appellant to file his brief by November 18, 2019. We ORDER the

State to file its brief by December 9, 2019. After the record and briefs have been filed, the

Court will notify the parties of the submission date and panel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Amber Givens-Davis, Presiding Judge, 282nd Judicial District Court; Lisa Jackson,

official court reporter, 282nd Judicial District Court; Felicia Pitre, Dallas County District Clerk;

and counsel for all parties.

                                                     /s/     BILL PEDERSEN, III
                                                             JUSTICE